Exhibit 10.10 Employment agreement Nexvet Ireland Ltd Company number: 550752 and Jürgen Horn Table of contents 1. Definitions and interpretation 4 Definitions 4 Interpretation 6 2 Pre-Conditions 7 Skills 7 Restrictive Covenants 7 Right to Work 7 3. Position 7 4. Commencement and term 7 5. Probation Period 8 6. Duties and Obligations 8 Duties 8 Obligations 8 Other appointments 8 Conflict of interest 9 Company policies 9 Statutory and implied duties 9 7. Employment locations 9 8. Hours of work 10 9. Remuneration and other benefits 10 Remuneration 10 Sign-on Options 10 Employee Incentive Plan 11 Annual performance bonus 11 Additional benefits 11 Annual review 12 Legislative benefits 12 Expenses 12 Deductions 12 Confidentiality of remuneration and other benefits 12 Irish taxes 12 Company Property 12 Return of Company Property 12 Leave 13 Taking Leave 13 Annual leave 13 Public Holidays 13 Sick Leave, Accidents and other Absences 13 Termination of Employment 14 Termination by the Company 14 Notice period by the Employee 14 Garden Leave 15 Dismissal for cause and summary dismissal 15 Accrued Entitlements on Termination 15 Directorships and Offices 15 Confidential Information 16 Acknowledgment of Employee 16 Obligations of the Employee 16 Unauthorised disclosure 16 Confidentiality Agreement 16 Survival 17 Intellectual Property 17 Moral Rights 18 Non-Competition 18 Obligations of the Employee 18 General 19 Survival 19 Changes to position, duties, remuneration, or location 19 Companies Acts 20 Assignment 20 Successors of Company 20 Assignment for reconstruction or amalgamation 20 References to Company to be references to assignee 20 General 20 Entire understanding 20 No adverse construction 20 Further assurances 20 No waiver 21 Severability 21 Consents and approvals 21 No variation 21 Governing law and jurisdiction 21 Counterparts 21 Conflicting provisions 21 Annexure A – Confidentiality Agreement 29 Employment agreement
